EXHIBIT 10.9.4
*Certain portions of this exhibit have been omitted pursuant to a request for
confidential
treatment which has been filed separately with the SEC.
FOURTH AMENDMENT TO
KRISTALOSE AGREEMENT
     This Fourth Amendment to Kristalose Agreement (the “Fourth Amendment”) is
effective this 1st day of January, 2010 by and between Inalco S.P.A. (“Inalco
Italy”), Inalco Biochemicals, Inc. (“Inalco U.S.”) and Cumberland
Pharmaceuticals Inc. (“Cumberland”). Inalco Italy and Inalco U.S. are
hereinafter collectively referred to as “Inalco.”
     WHEREAS, Inalco and Cumberland entered into a certain Kristalose Agreement
in April 2006 (the “Original Agreement”) and subsequently entered into a certain
Amendment to the Kristalose Agreement on April 3, 2008 (“First Amendment”), a
certain Second Amendment to the Kristalose Agreement on July 1, 2008 (“Second
Amendment”), and a certain Third Amendment to the Kristalose Agreement on
April 6, 2009 (“Third Amendment”) (The Original Agreement, First Amendment,
Second Amendment, and Third Amendment as amended hereby, are collectively
referred to herein as the “Kristalose Agreement”);
     WHEREAS, Inalco and Cumberland desire to further amend the Kristalose
Agreement in certain respects as set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the parties hereto agree as follows:
     1. Amendment of Section 4.3. Effective the date of this Amendment,
Section 4.3 (Payment for Product) of the Kristalose Agreement is hereby further
amended to reflect a one-time price increase by deleting “[***]” and
substituting in lieu thereof “[***]” and by deleting “[***]” and substituting in
lieu thereof “[***]”.
     2. Capitalized terms not defined in this Fourth Amendment shall have the
meaning set forth in the Kristalose Agreement.
     3. It is mutually agreed that all covenants, conditions and agreements set
forth in the Kristalose Agreement (as amended hereby) shall remain binding upon
the parties and inure to the benefit of the parties hereto and their respective
successors and assigns.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be executed by their duly authorized representatives effective as of the day and
year first written above.

            INALCO S.P.A
      By:   /s/ Giovanni Cipolletti         Name:   Givanni Cipolletti       
Its:        Legal Representative          INALCO BIOCHEMICALS, INC.
      By:   /s/ E. Lowe         Name:   E. Lowe        Its:     

            CUMBERLAND PHARMACEUTICALS INC.
      By:   /s/ A.J. Kazimi         Name:   A.J. Kazimi        Its:        Chief
Executive Officer     

2